USCA4 Appeal: 22-1414      Doc: 9        Filed: 07/28/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1414


        DORA L. ADKINS,

                            Plaintiff - Appellant,

                     v.

        MERRIFIELD HOTEL ASSOCIATES, LP,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:22-cv-00399-AJT-IDD)


        Submitted: July 26, 2022                                            Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Dora L. Adkins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1414      Doc: 9        Filed: 07/28/2022     Pg: 2 of 2




        PER CURIAM:

              Dora L. Adkins appeals the district court’s orders denying her requests for leave to

        file an emergency complaint and an amended emergency complaint. We have reviewed

        the record and find no reversible error. Accordingly, we affirm for the reasons stated by

        the district court. Adkins v. Merrifield Hotel Assocs., LP, No. 1:22-cv-00399-AJT-IDD

        (E.D. Va. Apr. 12 & 13, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2